DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.1 7(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/17/2021 has been entered. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. E. Joseph Gess on February 24, 2022.  

The application has been amended as follows:
Claim 1
borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-SSZ-70, and the process is conducted without sonication.

Claim 3
The process of claim 1, wherein the ammonium fluoride 

Claim 19
A single step process for delaminating a borosilicate layered zeolite precursor comprising contacting said borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-ERB-1, and the process is conducted without sonication.

Claim 21
The process of claim 19, wherein the ammonium fluoride 

Cancel claims 9-18 and 25-28.



Reasons for Allowance 
Applicants amended claim 1 to specifying the solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, and the process is conducted without sonication.  Applicants amended claim 19 to specifying the solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, and the process is conducted without sonication. 
The following is a statement of reasons for the indication of allowable subject matter.  A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3, 5-8, 19, and 21-24.  The concept of a single step process for delaminating a borosilicate layered zeolite precursor comprising contacting said borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-SSZ-70, and the process is conducted without sonication, is considered novel. The concept of a single step process for delaminating a borosilicate layered zeolite precursor comprising contacting said borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-ERB-1, and the process is conducted without sonication, is considered novel.
The closest prior art to Ouyang et al. (US 2016/0067692 A1) disclose a process for delaminating a borosilicate layered zeolite precursor B-SSZ-70 (paragraphs [0030]-[0031]), wherein the process comprising: contacting said zeolite precursor in a solution containing a tetrabutylammonium fluoride, wherein the borosilicate layered zeolite precursor is B-SSZ-70 (paragraph [0031]).  But Ouyang’692 does not explicitly disclose a single step process for delaminating a borosilicate layered zeolite precursor comprising the step of said borosilicate 
Other pertinent prior art Ouyang et al. (US 2014/0356280 A1) disclose a process for delaminating a borosilicate layered zeolite precursor comprising B-SSZ-70 (paragraphs [0094]-[0096]). Ouyang’280 discloses that if the borosilicate zeolite precursor is heated in a salt solution of either zinc nitrate solution or manganese nitrate solution, the resulting material is a delaminated zeolite consisting of a high density of vacant silanol nests, which are located within 12-MR pockets on the external surface (paragraph [0009]). 
The cited prior arts, alone or in combination, do not teach or suggest a single step process for delaminating a borosilicate layered zeolite precursor comprising contacting said borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-SSZ-70, and the process is conducted without sonication, as recited in claim 1 of the claimed invention.  
The cited prior arts, alone or in combination, do not teach or suggest a single step process for delaminating a borosilicate layered zeolite precursor comprising contacting said borosilicate layered zeolite precursor in a solution containing both a zinc salt and a fluoride source comprising an ammonium fluoride, wherein the borosilicate layered zeolite precursor is B-ERB-1, and the process is conducted without sonication, as recited in claim 19 of the claimed invention.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772